EXHIBIT 21.1 List of Subsidiaries of ADGS Advisory, Inc. Direct and indirect wholly-owned subsidiaries: Almonds Kisses Limited, a British Virgin Islands company ADGS Advisory Limited, a Hong Kong corporation Vantage Advisory Limited, a Hong Kong corporation TH Strategic Management Limited, A Hong Kong corporation Motion Tech Development Limited, a British Virgin Islands company 80% indirect owned subsidiary ADGS Tax Advisory Limited, a Hong Kong corporation Additional subsidiaries Dynamic Golden Limited, a Hong Kong corporation, which is 30% owned by Almonds Kisses Limited
